                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



United States of America,                   )
                                            )       CASE NO. 4:14 CR 00103
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
              vs.                           )
                                            )
                                            )
Joey Thomas Holt,                           )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )


       INTRODUCTION

       This matter is before the Court upon defendant’s Motion under 28 U.S.C. §2255 to

Vacate, Set Aside, or Correct Sentence. (Doc. 51) For the following reasons, the defendant’s

motion is DENIED.

       FACTS

       After defendant was charged with receipt and distribution of visual depictions of minors

engaged in sexually explicit conduct, he entered a plea of guilty on November 10, 2014. On

February 25, 2015, defendant was sentenced to 97 months imprisonment and 5 years supervised


                                                1
release. On February 26, 2015, the judgment and commitment order was issued by this Court.

Defendant did not file a direct appeal of his conviction and sentence. On May 10, 2019,

defendant filed a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence.

       STANDARD OF REVIEW

       28 U.S.C. §2255 provides a prisoner in federal custody a remedy to collaterally attack his

sentence on the ground that it was imposed in violation of the Constitution or laws of the United

States. A prisoner may move to vacate, set aside, or correct his sentence upon the basis that “the

sentence was imposed in violation of the Constitution or the laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. §2255. To

warrant relief under the statute because of constitutional error, the error must be one of

constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Humphress v. United States, 398

F.3d 855, 858 (6th Cir. 2005).

       DISCUSSION

       Defendant asserts one ground for relief. He claims that his defense counsel violated his

Sixth Amendment right of “secured autonomy” based upon the application of McCoy v.

Louisiana, 138 S. Ct. 1500 (2018).

       The Government argues defendant’s §2255 motion is untimely, and alternatively, without

merit. For the following reasons, the Court agrees.




                                                 2
       The AEDPA establishes a one-year limitations period in which a federal prisoner may

file a habeas corpus petition. That period runs from one of four specified dates:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;

       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f)(1)-(4).

       The Court finds defendant’s motion is untimely under 28 U.S.C. § 2255(f)(1). Generally,

a conviction becomes final upon conclusion of direct review. See Sanchez–Castellano v. United

States, 358 F.3d 424, 426 (6th Cir. 2004) (citing United States v. Cottage, 307 F.3d 494, 498 (6th

Cir. 2002)). However, where the defendant “does not appeal to the court of appeals, the

judgment becomes final upon the expiration of the period in which the defendant could have

appealed to the court of appeals, even when no notice of appeal was filed.” Johnson v. U.S., 457

Fed. App’x 462, 465 (6th Cir. 2012) (citations omitted). Relevant herein, that period was 14

days after the entry of the February 26, 2015 judgment, or March 12, 2015. See Fed. R. App. P.

4(b)(1). Defendant then had one year, or until March 12, 2016, to file his §2255 motion.

Defendant did not file his motion until May 10, 2019. Accordingly, it is untimely.

       Defendant maintains his §2255 motion is timely under 28 U.S.C. § 2255(f)(3). In

support, he argues that the Supreme Court case of McCoy v. Louisiana, 138 S. Ct. 1500 (2018)


                                                3
announced a newly recognized right which is relevant to his motion. He asserts that since the

Supreme Court issued this opinion on May 14, 2018, his May 10, 2019 motion is timely.

       Upon review, the Court finds the time frame set forth under 28 U.S.C. § 2255(f)(3) is

inapplicable to defendant’s motion. Despite defendant’s arguments to the contrary, McCoy does

not apply to his ground for relief. In McCoy, the Supreme Court held that the Sixth Amendment

demands that a defendant must have the autotomy to decide whether the objective of their

defense is to assert innocence or admit guilt. 138 S. Ct. at 1505, 1508. The Supreme Court

concluded that it was unconstitutional for defense counsel to concede guilt over the defendant’s

“intransigent and unambiguous objection.” Id. at 1507, 1512.

       Here, defendant provides no evidence that his defense counsel conceded defendant’s guilt

over his objection. Indeed, defendant entered a guilty plea before this Court and indicated he

was doing so voluntarily and of his own free will. McCoy cannot serve to rescue defendant from

his own decision. Therefore, the Court need not determine whether or not the McCoy decision

created a newly recognized right retroactively applicable to habeas petitions.

       Moreover, the bulk of defendant’s arguments center on his counsel’s purported failure to

involve him in the drafting of a motion to suppress. Defendant concedes a motion to suppress

was filed, but he asserts “it did not contain all the issues [he] wished to address.” Defendant

seems to believe the McCoy decision stands for the proposition that an attorney must file any and

every motion or argument a defendant requests. However, Supreme Court precedent (including

the McCoy decision) explicitly dictates that the evidence to be offered or challenged, by a motion

to suppress or otherwise, is well within the province of counsel. See McCoy, 138 S. Ct. at 1508

(“Counsel provides his or her assistance by making decisions such as ‘what arguments to pursue,


                                                 4
what evidentiary objections to raise, and what agreements to conclude regarding the admission

of evidence.’”) (quoting Gonzalez v. United States, 553 U.S. 242, 248 (2008)).

       Accordingly, because defendant’s reliance on the McCoy decision is misplaced, the Court

finds the time frame set forth under 28 U.S.C. § 2255(f)(3) does not apply. Defendant’s §2255

motion is, therefore, untimely under 28 U.S.C. § 2255(f)(1).

       CONCLUSION

       For the foregoing reasons, defendant's Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence is denied. Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed.R.App.P.22(b).

       IT IS SO ORDERED.

                                      /s/ Patricia A. Gaughan
                                      PATRICIA A. GAUGHAN
                                      United States District Judge
                                      Chief Judge
Dated: 11/14/19




                                                 5
